Case 2:17-cv-00412-MAK Document 143-3 Filed 12/17/18 Page 1 of 14




           Exhibit A
     Case 2:17-cv-00412-MAK Document 143-3 Filed 12/17/18 Page 2 of 14
                                                                         1

 1                           UNITED STATES DISTRICT COURT

 2                         EASTERN DISTRICT OF PENNSYLVANIA

 3                                    -   -   -

 4            STEPHEN MIDDLEBROOKS                :   CIVIL DOCKET FOR CASE
                                                  :   NO. 17-0412
 5                  -VS-                          :
                                                  :
 6            TEVA PHARMACEUTICALS USA,           :
          INC AND TEVA PHARMACEUTICAL
 7        INDUSTRIES LIMITED

 8

 9                                   -    -   -

10                              PHILADELPHIA, PA

11                               NOVEMBER 14, 2018

12            BEFORE HONORABLE JUDGE MARK A. KEARNEY

13                               JURY TRIAL

14      APPEARANCES:

15
        FOR THE PLAINTIFF:       CONSOLE MATTIACCI LAW, LLC
16                               BY:  LAURA MATTIACCI, ESQ.
                                 AND KEVIN C. CONSOLE, ESQ.
17                               1525 LOCUST STREET, 9TH FLOOR
                                 PHILADELPHIA, PA 19102
18
        FOR THE DEFENDANTS:      STEVENS & LEE
19                               BY:  LARRY J. RAPPOPORT, ESQ.
                                 AND JENNIFER A. ERMILIO, ESQ.
20                               1818 MARKET STREET, 29TH FLOOR
                                 PHILADELPHIA, PA 19103
21

22
                                 LYNN MCCLOSKEY, RPR
23                              OFFICIAL COURT REPORTER
                                   1234 US COURTHOUSE
24                                 601 MARKET STREET
                                PHILADELPHIA, PA 19106
25                                 (856) 649-4774
     Case 2:17-cv-00412-MAK Document 143-3 Filed 12/17/18 Page 3 of 14
                                                                         95

 1                         THE COURT:   YES --

 2                         MS. MATTIACCI:   THANK YOU.

 3                         THE COURT:   -- AS LONG AS YOU GET THE

 4      INFORMATION FROM THE WITNESS BEFORE YOU PUT IT ON THE

 5      BOARD.

 6                         MS. MATTIACCI:   ABSOLUTELY.

 7      BY MS. MATTIACCI:

 8      Q.        OKAY.   SO, MR. MIDDLEBROOKS, YOU SAID YOUR TOTAL

 9      COMPENSATION WAS APPROXIMATELY $300,000 A YEAR --

10      A.        YES.

11      Q.        -- WHEN YOU WERE WORKING AT TEVA.       WHAT WAS YOUR

12      BASE PAY?

13      A.        SOMEWHERE AROUND 190 -- 192,000, I THINK, WAS

14      THE NUMBER.

15      Q.        AND WERE YOU -- DID YOU NORMALLY RECEIVE BONUSES

16      WHEN YOU WERE THERE?

17      A.        SO I RECEIVED A BONUS OF 30 PERCENT OF THAT BASE

18      PAY.

19      Q.        DID YOU RECEIVE OTHER COMPENSATION?

20      A.        YES.    IT WAS EQUITY, WHICH, AGAIN, EQUITY IS NOT

21      CONSTANT EVERY YEAR.      IT DEPENDS ON THE COMPANY AND HOW

22      WELL THE COMPANY IS DOING.       BUT ON AVERAGE, IT WAS ABOUT

23      $50,000 WORTH OF EQUITY A YEAR.

24      Q.        AT TEVA DID YOU ALSO RECEIVE HEALTH INSURANCE

25      BENEFITS?
     Case 2:17-cv-00412-MAK Document 143-3 Filed 12/17/18 Page 4 of 14
                                                                         96

 1      A.        YES.

 2      Q.        CAN YOU DESCRIBE FOR THE JURY WHAT THOSE

 3      BENEFITS INCLUDED AND WHAT THEY COST YOU?

 4      A.        TEVA HAS ACTUALLY AN EXCELLENT HEALTH INSURANCE

 5      POLICY, AS WE ARE A HEALTH INSURANCE COMPANY -- YOU

 6      KNOW, A HEALTH PROVIDER.       THE COSTS WERE, I THINK, A

 7      COUPLE OF HUNDRED DOLLARS, $250 A MONTH FOR MY

 8      CONTRIBUTION.      AND, YOU KNOW, I DON'T HAVE ALL OF THAT

 9      INFORMATION SITTING IN FRONT OF ME, BUT IT WAS -- IT WAS

10      PRETTY -- PRETTY GOOD INSURANCE COVERAGE.

11                         THE BEST PART FOR ME WAS THE FACT THAT

12      ALL GENERIC DRUGS, REGARDLESS OF WHETHER TEVA MADE THEM

13      OR NOT, WERE FREE TO THE EMPLOYEES.        SO THAT'S A HUGE --

14      IT WAS A HUGE BENEFIT, ESPECIALLY BRINGING UP A FAMILY

15      AND THE COST FOR PRESCRIPTION DRUGS.

16      Q.        HOW ABOUT A RETIREMENT PLAN?       DID THEY HAVE A

17      RETIREMENT PLAN?

18      A.        YES.    THEY HAD A 401(K) PLAN THAT MATCHED

19      10 PERCENT.      SO IF I PUT IN 10 PERCENT OF MY SALARY,

20      THEY PUT IN 10 PERCENT OF MY SALARY.        AND THAT WAS

21      INCLUDING THE SALARY AND THE BONUS.        SO IT WAS

22      10 PERCENT PUT INTO A 401(K) OF THOSE TWO NUMBERS

23      COMBINED.

24      Q.        WOULD YOU TYPICALLY RECEIVE INCREASES IN YOUR

25      PAY EVERY YEAR AT TEVA?
     Case 2:17-cv-00412-MAK Document 143-3 Filed 12/17/18 Page 5 of 14
                                                                         97

 1      A.        YES.   THERE WERE MERIT INCREASES.      AND THE

 2      AVERAGE, I THINK, OVER THE TIME THAT I WAS THERE WAS A

 3      4 PERCENT MERIT INCREASE PER YEAR.

 4      Q.        NOW, WHEN YOU WERE FIRED FROM TEVA, DID YOU TRY

 5      TO FIND ANOTHER JOB?

 6      A.        ABSOLUTELY.

 7      Q.        CAN YOU TELL THE MEMBERS OF THE JURY ABOUT YOUR

 8      JOB SEARCH IN FINDING ANOTHER JOB?

 9      A.        CERTAINLY.    AFTER GETTING THE NEWS OF BEING

10      TERMINATED, I WAS PRETTY DEVASTATED.        I WAS UPSET.     AND

11      TYPICALLY FOR ME, I NEED TO DO SOMETHING.         I -- WHEN --

12      WHEN SOMETHING LIKE THAT HAPPENS, I CAN'T JUST SIT

13      THERE.    I HAVE TO GO DO SOMETHING.      SO UPON GETTING HOME

14      THAT NIGHT, I CLEARED OFF MY DINING ROOM TABLE, AND I

15      SET UP MY COMPUTER.      I GOT SOME FILES OUT.     I TOOK OUT

16      ALL MY OLD CARDS FROM PEOPLE THAT I HAD NETWORKED WITH,

17      AND I BEGAN TO SEARCH.      AND I THINK THAT NIGHT I STAYED

18      UP UNTIL ABOUT 2:00 IN THE MORNING GETTING THINGS READY.

19      AND I ATTACKED IT AS IF IT WAS A FULL-TIME JOB.

20                        THE NEXT MORNING, I GOT UP, GOT MYSELF A

21      CUP OF COFFEE, SAT DOWN AT THE COMPUTER AND BEGAN DOING

22      JOB SEARCHES ON THE INTERNET, MAKING PHONE CALLS TO

23      PEOPLE, NETWORKING, CONNECTING WITH A VARIETY OF PEOPLE

24      THAT I HAD WORKED WITH OVER THE PAST 37 YEARS, TRYING TO

25      ARRANGE INTERVIEWS, TRYING TO, YOU KNOW, LET THEM KNOW
     Case 2:17-cv-00412-MAK Document 143-3 Filed 12/17/18 Page 6 of 14
                                                                         98

 1      THAT I WAS IN THE JOB MARKET, TRYING TO COME UP WITH

 2      ANYTHING I COULD TO MOVE MYSELF FORWARD.         AND I

 3      CONTINUED THAT ALL THE WAY THROUGH UNTIL I FINALLY GOT A

 4      JOB OFFER IN AUGUST OF THAT YEAR.

 5      Q.        SO AUGUST OF 2016?

 6      A.        YES.

 7      Q.        BETWEEN THE TIME YOU WERE TERMINATED IN FEBRUARY

 8      OF 2016 AND AUGUST OF 2016, HOW MANY RÉSUMÉS DO YOU

 9      THINK YOU SENT OUT?

10      A.        RÉSUMÉS SENT OUT?     THOUSANDS.    THE INTERNET

11      ALLOWS YOU TO DO THAT THESE DAYS.        I SENT OUT PROBABLY

12      100 COVER LETTERS TO JOBS THAT WERE MORE TARGETED AND,

13      AGAIN, THROUGH NETWORKING, TRIED TO -- TRIED TO MAKE

14      CONTACTS.    AND I CONTACTED QUITE A FEW HEADHUNTERS AND

15      THROUGH LINKEDIN BEGAN TO MAKE CONTACTS WITH POTENTIAL

16      COMPANIES THAT WERE LOOKING FOR -- YOU KNOW, LOOKING TO

17      HIRE.

18      Q.        HOW MANY INTERVIEWS DID YOU GET AS A RESULT OF

19      SENDING THOSE RÉSUMÉS OUT?

20      A.        I GOT A SERIES OF PHONE INTERVIEWS, MAYBE TWO

21      DOZEN OVER THAT PERIOD OF TIME.        AND THEN FOLLOW-UP

22      IN-PERSON INTERVIEWS, MUCH LESS THAN THAT, MAYBE EIGHT,

23      TEN.

24      Q.        HOW OLD WERE YOU AT THIS TIME?

25      A.        I WAS --
     Case 2:17-cv-00412-MAK Document 143-3 Filed 12/17/18 Page 7 of 14
                                                                          99

 1      Q.         59?

 2      A.         -- 58, 59, YEAH, DEPENDING ON WAS IT BEFORE JULY

 3      OR AFTER JULY.        SO, YEAH.

 4      Q.         OKAY.     BETWEEN -- OR STRADDLING 58 AND 59.

 5                           DID YOU TAKE THE FIRST JOB THAT WAS

 6      OFFERED TO YOU?

 7      A.         YES, I DID.

 8      Q.         WHERE?     WHO WAS THAT WITH?

 9      A.         SO IT WAS A STARTUP COMPANY CALL WUXI APPTEC.

10      IT WAS A CHINESE AFFILIATE, A CHINESE COMPANY, DOWN AT

11      THE NAVY YARD IN PHILADELPHIA.        THEY ARE A

12      PHARMACEUTICAL COMPANY THAT WAS JUST STARTING HERE IN

13      THE U.S.

14      Q.         WHAT WAS YOUR POSITION AT WUXI APPTEC?

15      A.         I WAS THE DIRECTOR OF FACILITIES FOR THEM.        THEY

16      HAD TWO BUILDINGS WHEN I STARTED, AND WE WERE BEGINNING

17      TO BUILD A THIRD BUILDING DOWN AT THE NAVY YARD.           SO MY

18      RESPONSIBILITY, AGAIN, WAS FOR MAINTENANCE OF THE

19      BUILDINGS.        AND MAINTENANCE FOLKS REPORTED TO ME.     AND

20      WE HAD A SMALL ENGINEERING GROUP THAT WAS DOING THE

21      DESIGN AND CONSTRUCTION OF THE THIRD BUILDING.

22      Q.         WAS WUXI A FOREIGN CORPORATION?

23      A.         YES.

24      Q.         WHERE WERE THEY BASED OUT OF?

25      A.         CHINA.
     Case 2:17-cv-00412-MAK Document 143-3 Filed 12/17/18 Page 8 of 14
                                                                         100

 1      Q.        HOW LONG DID YOU WORK THERE FOR?

 2      A.        JUST OVER A YEAR.

 3      Q.        WHAT WERE YOU MAKING DURING THAT YEAR?

 4      A.        MY SALARY THERE WAS $150,000 A YEAR.

 5      Q.        DID YOU -- WERE YOU ELIGIBLE FOR A BONUS?

 6      A.        YES, I WAS, AT A 20 PERCENT LEVEL.

 7      Q.        DID YOU RECEIVE A BONUS?

 8      A.        YES, I DID THE FIRST YEAR, BUT IT WAS PRORATED

 9      BECAUSE I HAD ONLY BEEN THERE FOR FOUR MONTHS.          SO I GOT

10      4/12THS OF THAT 20 PERCENT BONUS, YES.

11      Q.        AND HOW ABOUT EQUITY?     WAS THERE ANY EQUITY?

12      A.        NO EQUITY.

13      Q.        HOW ABOUT THEIR HEALTH INSURANCE PLAN?

14      A.        NOT TO BE DISRESPECTFUL, BUT IT WAS A PRETTY

15      POOR PLAN.    IT WAS EXPENSIVE AND REALLY DIDN'T COVER A

16      WHOLE LOT.

17      Q.        DID IT COST MORE MONEY TO YOU?

18      A.        YES, IT DID.

19      Q.        CAN YOU APPROXIMATE HOW MUCH?

20      A.        AGAIN, WITHOUT LOOKING AT MY NOTES AND THINGS,

21      PROBABLY 5- OR $10,000 A YEAR MORE.

22      Q.        HOW ABOUT A 401(K) FUND OR A RETIREMENT PLAN?

23      A.        THEY DID HAVE A 401(K) FUND, BUT THEY ONLY

24      MATCHED 3 PERCENT INSTEAD OF 10 PERCENT.

25      Q.        AND YOU WEREN'T THERE LONG ENOUGH, I GUESS, TO
     Case 2:17-cv-00412-MAK Document 143-3 Filed 12/17/18 Page 9 of 14
                                                                         101

 1      RECEIVE A MERIT INCREASE?

 2      A.        I DID RECEIVE A MERIT INCREASE AT THE END OF

 3      FOUR MONTHS, BUT, AGAIN, IT WAS PRORATED AS ONLY A THIRD

 4      OF WHAT I NORMALLY WOULD GET.       BUT THE AVERAGE THERE WAS

 5      ABOUT 3 PERCENT.

 6      Q.        SO YOU WERE MAKING ALMOST HALF OF WHAT YOU WERE

 7      MAKING AT TEVA WHEN YOU WERE AT WUXI?

 8      A.        PRETTY MUCH, YES.

 9      Q.        OKAY.   SO YOU HAVE INDICATED THAT YOU LEFT THERE

10      IN AUGUST OR SEPTEMBER OF 2017?

11      A.        YES.

12      Q.        WHY WAS THAT?

13      A.        WELL, VERY MUCH LIKE WITH TEVA.       I RECEIVED A

14      PHONE CALL FROM A RECRUITER THAT SAID THAT THEY HAD --

15      AN OPENING HAD JUST OCCURRED AT A PHARMACEUTICAL COMPANY

16      FOR A DIRECTOR OF FACILITIES, AND THEY HAD MY RÉSUMÉ

17      FROM WHEN I HAD SENT IT OUT A YEAR AGO.         THEY WERE VERY

18      INTERESTED IN ME, AND THEY WANTED ME TO INTERVIEW.

19      AGAIN, I WAS NOT -- AT THIS POINT, I WAS STILL ACTIVELY

20      LOOKING, BUT I DID NOT -- I DID NOT SEEK THIS POSITION.

21      THEY CONTACTED ME.

22      Q.        OKAY.   AND WHERE WAS THAT POSITION?

23      A.        IT'S WHERE I AM WORKING RIGHT NOW.       THE COMPANY

24      IS THE JLL CORPORATION, JONES LANG LASALLE.          LET'S STICK

25      WITH JLL.
     Case 2:17-cv-00412-MAK Document 143-3 Filed 12/17/18 Page 10 of 14
                                                                          102

 1       Q.         OKAY.   AND WHAT IS YOUR BASE PAY AT JLL?

 2       A.         I BELIEVE IT'S 192,000.

 3       Q.         ARE YOU ELIGIBLE FOR A BONUS?

 4       A.         YES, AT 20 PERCENT.

 5       Q.         HOW ABOUT ANY EQUITY?

 6       A.         NO EQUITY.

 7       Q.         HEALTH INSURANCE AND 401(K)?

 8       A.         THERE IS HEALTH INSURANCE, AGAIN, BUT MUCH MORE

 9       EXPENSIVE THAN WHAT I HAD A TEVA.       DEDUCTIBLES ARE MUCH

10       HIGHER, AND THE COST IS PROBABLY DOUBLE FROM WHAT I HAD

11       AT TEVA.

12       Q.         DO YOU BELIEVE THE LOSS IS ABOUT -- OR THE COST

13       TO YOU IS ABOUT 5- TO 10,000 A YEAR?

14       A.         PROBABLY MORE THAN THAT AT JLL.     IT'S PROBABLY

15       10- TO 15,000.

16       Q.         AND WHAT ABOUT THEIR 401(K)?

17       A.         401(K), THEY MATCH 3 PERCENT AFTER THE FIRST

18       YEAR.   SO THE FIRST 12 MONTHS I WORKED THERE, I GOT NO

19       401(K) MATCH AND JUST RECENTLY STARTED RECEIVING THE

20       3 PERCENT MATCH.

21       Q.         DO YOU KNOW WHAT THEIR MERIT INCREASE POLICY IS?

22       A.         YES.    I WENT THROUGH THAT AT THE END OF THE

23       YEAR, AND WE ARE LOOKING AT 3 PERCENT AS PROBABLY A

24       NORM.

25       Q.         SO FOR THE FIRST TIME PERIOD THAT YOU WERE OUT
     Case 2:17-cv-00412-MAK Document 143-3 Filed 12/17/18 Page 11 of 14
                                                                          103

 1       OF WORK ENTIRELY AND THEN FOR THE NEXT TIME PERIOD IN

 2       WHICH YOU WERE MAKING ABOUT HALF OF WHAT YOU WERE MAKING

 3       AT TEVA, HOW DID YOU MAKE DO IN TERMS OF MEETING THE

 4       LIFESTYLE EXPENSES THAT YOU HAD?

 5       A.       WELL, CERTAINLY IN THE FIRST SIX MONTHS, BEING

 6       OUT OF WORK WITH NO PAYCHECK COMING IN, MY WIFE AND I,

 7       WE DUG INTO OUR RETIREMENT SAVINGS TO MAKE ENDS MEET.

 8       Q.       HOW LONG DO YOU PLAN TO WORK FOR?

 9       A.       I AM LOOKING TO WORK UNTIL ABOUT 68, SO ANOTHER

10       SIX YEARS, IS THAT RIGHT?      SIX YEARS, SEVEN YEARS.

11       Q.       WAS THAT YOUR PLAN WHEN YOU WERE AT TEVA?

12       A.       MY GOAL AT TEVA WAS TO MAKE IT TO 2025.         THAT

13       WOULD HAVE BEEN MY 25TH ANNIVERSARY WITH THE COMPANY,

14       WHICH IS IN THAT BALLPARK.      I AM PROBABLY GOING TO HAVE

15       TO WORK LONGER NOW TO END UP IN THE SAME LOCATION, SAME

16       PLACE.   SO MY GOAL AT TEVA, AGAIN, WAS -- I EVEN STARTED

17       TO MAKE PLANS FOR RETIREMENT IN 2025, AT MY 25TH

18       ANNIVERSARY WITH THE COMPANY.

19       Q.       SO GOING FORWARD, IF YOU COMPARE YOUR TOTAL

20       COMPENSATION PACKAGE AT JLL CORP. TO WHAT YOU WERE

21       MAKING AT TEVA, APPROXIMATELY WHAT IS THE LOSS TO YOU

22       PER YEAR?

23       A.       OBVIOUSLY, THE FIRST YEAR WAS THE GREATEST

24       BECAUSE I HAD NO INCOME COMING IN.        THEN THE NEXT YEAR

25       AT WUXI WOULD BE DIFFERENT, YOU KNOW, THE NEXT LARGEST.
     Case 2:17-cv-00412-MAK Document 143-3 Filed 12/17/18 Page 12 of 14
                                                                          109

 1       DAY OF THE MONTH.      IT'S JUST PUNITIVE.

 2                          YOU CAN ALWAYS WAIT UNTIL THE NEXT DAY.

 3       IN THIS PARTICULAR CASE, I WAS LET GO ON THE LAST DAY OF

 4       THE MONTH.      MY FAMILY DIDN'T HAVE INSURANCE.

 5       Q.       HOW OLD WERE YOUR KIDS AT THIS TIME?

 6       A.       EARLY 20S.

 7       Q.       AND WERE THEY ON YOUR INSURANCE?

 8       A.       YES.

 9       Q.       DID YOU SUFFER ANY PHYSICAL AFFECTS FROM THE

10       TERMINATION AND THE UNEMPLOYMENT?

11       A.       WELL, IT WAS VERY STRESSFUL TIME FOR ME.         FIRST

12       TIME THAT I HAD NOT HAD A PAYCHECK.        AND THE PROCESS OF

13       FINDING A JOB IS LIKE A ROLLER COASTER.        SOME DAYS YOU

14       ARE ALL EXCITED, YOU FIND A NEW JOB, YOU PUT IN THE

15       PAPERWORK, OR YOU GET AN INTERVIEW AND IT'S, YOU KNOW,

16       GREAT.   AND THE NEXT DAY YOU GET REJECTED FROM TEN JOBS.

17       IT'S HORRIBLE.      SO IT WAS A DIFFICULT TIME.

18                          MS. MATTIACCI:   I DON'T HAVE ANY FURTHER

19       QUESTIONS, YOUR HONOR.

20                          THE COURT:   THANK YOU VERY MUCH.     SIR, IF

21       YOU WOULD LIKE TO STAND UP, WE ARE GOING TO GO TO

22       CROSS-EXAMINATION.      IF YOU WANT TO STRETCH YOUR LEGS

23       WHILE MR. RAPPOPORT GETS HIMSELF PREPARED -- READY.

24                          MR. RAPPOPORT:   I AM GOING TO MOVE TO

25       THINGS AROUND.
     Case 2:17-cv-00412-MAK Document 143-3 Filed 12/17/18 Page 13 of 14
                                                                          267

 1       A.       NOTHING WAS DONE.

 2       Q.       OKAY.    AND YOU WERE LET GO ON THE 29TH AND YOU

 3       DESCRIBED THAT DAY.

 4       A.       YES.

 5       Q.       OKAY.    SO AS I UNDERSTOOD IT, YOUR GROUP COMES

 6       IN, YOU ARE VERY UPSET, THEY HELP YOU WITH YOUR

 7       BELONGINGS, AND THEN BECAUSE OF YOUR DETERMINATION AND

 8       GRIT, YOU GO HOME THAT VERY NIGHT AND BEGIN PLANNING THE

 9       NEXT STAGES OF YOUR LIFE?

10       A.       YES.

11       Q.       OKAY.    DO YOU BELIEVE IN THERAPY?

12                         MS. MATTIACCI:    OBJECTION, YOUR HONOR.

13                         THE COURT:   MAYBE LEAD INTO IT, WHAT THAT

14       IS REFERRED TO.     THERE IS NO CLAIM HERE FOR COST.

15                         MR. RAPPOPORT:    THERE IS CLAIM FOR

16       EMOTIONAL DISTRESS, MENTAL ANGUISH, NONECONOMIC

17       COMPENSATORY DAMAGES.

18                         THE COURT:   OKAY.   OVERRULED.

19                         MR. RAPPOPORT:    OVER --

20                         THE COURT:   THE OBJECTION IS OVERRULED.

21       I WILL LET YOU GO A LITTLE BIT AND SEE WHERE YOU'RE

22       GOING.

23       BY MR. RAPPOPORT:

24       Q.       DO YOU BELIEVE IN THERAPY?

25       A.       I BELIEVE IN CERTAIN TYPES OF THERAPY, YES.
     Case 2:17-cv-00412-MAK Document 143-3 Filed 12/17/18 Page 14 of 14
                                                                          268

 1       Q.        DO YOU BELIEVE IN COUNSELING?

 2       A.        YES.

 3       Q.        DID YOU SEEK THERAPY OR COUNSELING AFTER YOU

 4       WERE TERMINATED ON FEBRUARY 29TH?

 5       A.        I DID NOT.

 6       Q.        DO YOU SEE A DOCTOR?

 7       A.        JUST FOR REGULAR CHECKUPS AND THINGS.       NOT

 8       FOR --

 9       Q.        DID YOU UTILIZE ANY PRESCRIPTION OR

10       NONPRESCRIPTION DRUGS TO GET YOU THROUGH THIS TOUGH

11       TIME?

12       A.        NO.

13       Q.        AND DID YOU HAVE FAMILY SUPPORT?

14       A.        YES.

15       Q.        OKAY.   AND I THINK YOU DESCRIBED IT WAS A

16       FULL-TIME JOB FOR YOU TO GET A FULL-TIME JOB?

17       A.        PRETTY MUCH, YES.

18       Q.        AND THAT YOU SUCCEEDED FINALLY IN AUGUST WHEN AN

19       OFFER WAS MADE TO YOU?

20       A.        YES.

21       Q.        AND WHEN COUNSEL TRIED TO EXPLAIN WHAT YOUR

22       LOSSES WERE, YOU USED A NUMBER OF $300,000.         IS THAT

23       KIND OF JUST A ROUGH ESTIMATE?

24       A.        IT WAS AN AVERAGE OF THE LAST THREE YEARS OF

25       TEVA.    IT TOOK INTO ACCOUNT SALARY, BONUS, AND THE
